Cline, Judge:
These are appeals for reappraisement of cotton cloth imported from Mexico. At the trial counsel for the parties submitted the cases on the following stipulation:
Mr. Kelly: It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, is as follows: 46 centavos Mexican money per meter, plus taxes, packing and containers, as invoiced.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation. „
Mr. Welsh: The Government agrees and so stipulates, and the Government’s concession is based upon the advice and the consent of the appraiser, Mr. Bower, who is present in court.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 46 centavos Mexican money per meter, plus taxes, - packing and containers, as invoiced.
Judgment will be rendered accordingly.